UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1751


ELLA M. ALSTON,

                  Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Deborah K. Chasanow, Chief District
Judge. (1:10-cv-03446-DKC)


Submitted:   October 22, 2013               Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ella M. Alston, Appellant Pro Se. Ariana Wright Arnold, JACKSON
LEWIS,   LLP,  Baltimore,   Maryland; Thomas   Harold  Barnard,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ella   M.   Alston   appeals   the   district   court’s     order

denying her Fed. R. Civ. P. 60(b)(3) motion for relief from the

district   court’s     judgment    dismissing     with     prejudice    her

employment discrimination claim.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.            Alston v. Colvin, No.

1:10-cv-03446-DKC (D. Md. May 15, 2013).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                    2